Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Pammalla Shannon Uplinger appeals the district court’s orders affirming the bankruptcy court’s orders granting judgment in favor of Defendants in her adversary proceeding and denying her motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Uplinger v. United States Investigations Servs., No. 1:13-cv-00417-LO-TCB (E.D. Va. filed Aug. 13, 2013; entered Aug. 14, 2013). We deny Uplinger’s motions to supplement the record and for judicial notice. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.